Citation Nr: 0634560	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-35 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for metal fuel fever 
residuals.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for arthritis of the 
hands.

6.  Entitlement to service connection for arthritis of the 
arms.

7.  Entitlement to service connection for arthritis of the 
shoulders.

8.  Entitlement to service connection for arthritis of the 
knees.

9.  Entitlement to service connection for arthritis of the 
ankles.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1979 to September 1987.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision by the Waco RO.  A videoconference 
hearing was held before the undersigned in August 2006.

The matters of entitlement to service connection for 
hepatitis C, hemorrhoids, arthritis of the hands, arms, 
shoulders, knees, and ankles, and left ear hearing loss are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action on his part is required.


FINDINGS OF FACT

1.  The veteran is not shown to have metal fuel fever or any 
residuals of such disease.

2.  A right ear hearing loss disability was not manifested in 
service; right ear sensorineural hearing loss was not 
manifested in the first postservice year; and there is no 
competent evidence suggesting that any current right ear 
hearing loss disability might be related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of metal fuel fever is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

January 2003 and March 2003 letters (prior to the decision on 
appeal) provided the veteran notice of evidence needed to 
support his claims, and advised him of his and VA's 
responsibilities in the development of the claims.  He was 
provided additional notice (including to submit relevant 
evidence in his possession) via follow-up letters in October 
2004, March 2005, October 2005, and March 2006.  March 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).

A July 2004 statement of the case (SOC) and November 2004 and 
January 2006 supplemental SOCs (SSOCs) notified the veteran 
of what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claims.  As the 
veteran has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given, he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

VA has obtained all pertinent/identified records that could 
be obtained, and all evidence constructively of record has 
been secured.  VA arranged for the veteran to be examined.  
The Board also considered whether an examination was 
necessary regarding right ear hearing loss, and because right 
ear hearing loss disability was not manifested in service 
(and there is no competent evidence suggesting such 
disability might be related to service), found an examination 
is not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).   Evidentiary development 
is complete to the extent possible.  The veteran has not 
identified any pertinent records that are outstanding.  It is 
not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  
II. Factual Background 

No pertinent abnormalities were noted on service enlistment 
examination.  Audiometry revealed that puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
5
LEFT
5
10
5
15
50

In March 1980, the veteran suffered an unspecified injury.  
The diagnosis was metal fume fever, suspected not proven.  
The problem apparently resolved, and the veteran was 
discharged to service.  On December 1983 examination 
audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
0
5
LEFT
5
5
15
25
70

An October 1984 audiometry revealed that puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
15
LEFT
0
5
15
25
70

On August 1987 separation examination, audiometry revealed 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
10
25
LEFT
10
5
15
25
70

On June 2003 VA respiratory examination, the claims file was 
reviewed with respect to a respiratory disorder secondary to 
metal fume fever.  The veteran reported that during service 
he and a friend were in a van when something happened to the 
van's starter.  He recalled that began to get sick, lost 
consciousness, and stopped breathing.  He also related that 
he was told that his blood veins had collapsed severely.  He 
was hospitalized for two to three days and was released 
without further treatment.  The veteran reported that his 
condition worsened over the years and that he currently had a 
diagnosis of chronic obstructive pulmonary disease (COPD) and 
emphysema.  The veteran indicated that he had smoked a half a 
pack of cigarettes a day for ten years.  The physician opined 
that smoking was the cause of the veteran's COPD and not 
metal fuel fever, and stated that it was not possible to have 
an "almost lung collapse and blood vein collapse and survive 
to tell about it."  The physician concluded that the veteran 
probably had a case of fume intoxication with secondary 
bronchospasms.  The physician noted that the veteran was 
probably exposed to a lot of fumes when he was young and 
raced motorcycles, and opined that what the veteran currently 
had was a residual of prolonged smoking.  He found that any 
residuals of metal fume fever had resolved.

VA treatment records include a March 2005 audiological 
evaluation with references to audiometry (but no actual 
reports of complete studies).  The veteran complained of 
decreasing hearing.  Speech discrimination was noted to be 88 
percent, bilaterally.

At an August 2006 Travel Board hearing, the veteran testified 
that he worked as a helicopter mechanic for ten years and 
that right ear hearing loss was first diagnosed a year prior 
when he was being tested for a left ear hearing aid for the.  
He stated that a VA doctor told him that his hearing loss was 
due to helicopter noise trauma in service but that this was 
not written down in any records.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

Certain chronic diseases (as pertinent here sensorineural 
hearing loss as an organic disease of the nervous system) may 
be presumed to have been incurred in service if they become 
manifest to a compensable degree within a specified period of 
time after service (1 year for this disease).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Metal fume fever

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether the claimant now 
has the disability for which service connection is sought.  
Without current disability there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

While metal fuel fever was considered the likely diagnosis 
when the veteran was seen in service in 1980, such disability 
apparently resolved without residuals as the veteran was 
returned to duty, and no references to such disability were 
reported in later service medical records.  

On June 2003 VA examination, the physician determined that 
the veteran's metal fuel fever was resolved.  He opined that 
the veteran's current respiratory disorders (which the 
veteran apparently seeks to establish to be residuals of 
metal fume fever are actually due to the veteran's history of 
cigarette smoking and are unrelated to metal fume exposure in 
service.  The physician explained the rationale for the 
opinion.  The veteran's belief that he has disability which 
is a residuals of metal fuel fever in service is not 
competent evidence, as he is a layperson, untrained in 
establishing a medical diagnosis or determining medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As the evidence does not show any current disability related 
by competent evidence to the veteran's metal fume fever in 
service, the threshold requirement for establishing service 
connection for metal fume fever/residuals is not met, and 
service connection for metal fume fever is not warranted.  

Right ear hearing loss.

Audiometry in March 2005 showed that the veteran has 88 
percent discrimination in the right ear.  By legal definition 
this reflects a right ear hearing loss disability.  See 38 
C.F.R. § 3.385.  

To establish service connection for such disability, the 
veteran must also show that there was a hearing loss related 
disease, injury, or event in service, and that the veteran's 
current right ear hearing loss is related to such.

There was no audiometry in service that showed a hearing loss 
disability, as defined.  Likewise, there is no competent 
evidence that right ear sensorineural hearing loss was 
manifested in the first postservice year.  Consequently, 
service connection for right ear hearing loss on the basis 
that such disability became manifest in service, and 
persisted, or on a presumptive basis (for sensorineural 
hearing loss as organic disease of the nervous system) is not 
warranted.  
While the veteran may still establish service connection for 
right ear hearing loss by competent evidence that relates his 
hearing loss to service, the record contains no such 
evidence.  While the veteran has indicated that a VA 
physician told him that his hearing loss is due to helicopter 
noise exposure, he also stated that this was not entered in 
any official record.  In the absence of any competent 
evidence that relates current right ear hearing loss to 
service (or suggests there is such relationship), the 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for metal fuel fever residuals is denied.

Service connection for right ear hearing loss is denied.


REMAND

The veteran's service medical records show that he had a left 
ear hearing loss disability, as defined by VA, on his 
enlistment examination.  Hence, such disability preexisted 
service and the question becomes whether such disability was 
aggravated by service.  Puretone thresholds reflect that on 
service separation examination there was a 20 decibel 
threshold shift (increase) at 4000 hertz in comparison to 
enlistment audiometry.  The significance of this 
shift/increase is a medical question that requires medical 
opinion response.

Regarding hepatitis C, the veteran testified that he received 
two blood transfusions while in service, the first at Navy 
hospital in 1980, and the second at a mobile unit with the 
Third or Fourth Squadron, 25th Infantry Division in Korea in 
December 1982 or December 1983.  As records of such 
transfusions are not associated with service medical records 
in the claims file, and may be critical to the determination 
on this claim, they must be sought at alternate records 
depository locations. 

Regarding the claims seeking service connection for arthritis 
of the hands, arms, shoulders, knees, and ankles, the veteran 
has indicated that there are VA treatment records from 
January 2006 pertaining to these disabilities.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and must be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record 
also indicates that the veteran received private medical 
treatment for his shoulders from Dr. C.  These records also 
may contain pertinent information, and should be secured.

Finally, the record shows that it is well-established that 
the veteran has hemorrhoids.  In September 1982 he was seen 
in service for hemorrhoid complaints.  External hemorrhoids 
were not visualized at the time.  Service medical records 
also note that the veteran was seen for other rectal 
complaints.  A VA examination to determine whether the 
current hemorrhoids are related to the veteran's problems in 
service is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
clarify the locations of his blood 
transfusions in service (at a Navy 
hospital in 1980, and at mobile unit in 
Korea in 1982 or 1983), then arrange for 
an exhaustive search for the records of 
such procedures at all records 
depositories where they may be stored.  
If such records are not found, the extent 
of the search should be annotated for the 
record.  

2.  The RO should secure records of all 
VA treatment the veteran has received for 
arthritis since January 2006.

3.  The RO secure complete records of 
treatment the veteran received for a 
bilateral shoulder from Dr. C.  The 
veteran must cooperate in this matter by 
providing releases.  The RO should also 
ask the veteran to identify, then secure, 
complete records of all treatment he 
received for hemorrhoids since his 
separation from service.   

4.  The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist to determine the 
etiology of his current left ear hearing 
loss.  The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination, and any tests or 
studies deemed necessary must be 
completed.  The examiner must provide an 
opinion as to whether the veteran's left 
ear hearing loss was incurred or 
aggravated in service (and in discussing 
the latter should comment on the 
significance of any increase in puretone 
thresholds on service separation 
examination (in comparison to service 
entrance audiometry).  The examiner must 
explain the rationale for the opinion 
given.   

5.  The RO should also arrange for a VA 
proctology examination to determine the 
etiology of the veteran's current 
hemorrhoid disability, and specifically 
whether it is related to any hemorrhoid 
(or other) complaints noted in service.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should offer an opinion as to whether or 
not the veteran's current hemorrhoids are 
related to his complaints noted in 
service, and should explain the rationale 
for the opinion.

6.  The RO should arrange for any further 
development suggested by the results of 
that sought above, then readjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate SSOC and 
afforded the veteran and his agent the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


